Citation Nr: 1746915	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for impairment of sphincter control.

2.  Entitlement to an initial rating in excess of 10 percent for right wrist ganglion cyst.

3.  Entitlement to a higher initial rating for radiculopathy, right lower extremity, associated with lumbar spine strain, which is rated 10 percent prior to April 17, 2006; and 20 percent thereafter.

4.  Entitlement to an increased rating for lumbar spine strain, currently rated 20 percent. 

5.  Entitlement to total disability based on individual unemployability (TDIU). 





ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) 

In a February 2006 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned an initial 10 percent rating, effective April 21, 2003.  The Veteran timely appealed.  In June 2008, the Board, in pertinent part, remanded this issue for further development.  

In an April 2009 rating decision, the RO increased the evaluation for right lower extremity radiculopathy to 20 percent, effective April 17, 2006.  As this rating constituted less than the maximum benefit allowed by law and regulation, the claim remained on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a September 2011 rating decision, the RO awarded service connection for fecal leakage associated with lumbosacral strain and assigned an initial 10 percent rating effective August 26, 2010.  The RO also increased a rating for right wrist ganglion cyst to 20 percent, also effective August 26, 2010.  Ratings for the lumbar spine and associated right lower extremity radiculopathy were continued.  The Veteran timely appealed.  

In a February 2017 rating action, the RO granted a 60 percent rating for fecal leakage associated with lumbosacral strain, effective August 26, 2010.

The issues of entitlement to higher ratings for right lower extremity radiculopathy and lumbar spine strain; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal as to a higher rating for impairment of sphincter control.  

2.  In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal as to a higher rating for right wrist ganglion cyst.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the issue of entitlement to a higher rating for impairment of sphincter control have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal on the issue of entitlement to a higher rating for ganglion cyst, right wrist have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In March 2017 correspondence the Veteran that she wished to withdraw from appeal the issue of entitlement to a higher rating for impairment of sphincter control.   Also, in April 2017 correspondence, the Veteran stated that she only wished to appeal the issues for higher ratings relating to her service-connected lumbar spine and radiculopathy.  Thus, no allegations of errors of fact or law for appellate consideration remain as to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed. 


ORDER

The appeal for entitlement to a higher rating for impairment of sphincter control is dismissed.

The appeal for entitlement to a higher rating for ganglion cyst, right wrist, is dismissed.


REMAND

While delay is regrettable, further development is required.  

Higher Ratings

The Veteran seeks higher ratings for her service-connected lumbar back strain and radiculopathy, right lower extremity.  As noted, the appeal for a higher rating for right lower extremity radiculopathy stems from an original February 2006 rating action.  It has been rated 10 percent from April 21, 2003; and 20 percent from April 17, 2006.

In August 2017, the Veteran submitted private medical records related to these disabilities without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, as these claims are being remanded, the AOJ will have an opportunity to review the newly received documents. 

Private medical records include the Veteran's description of functional impairment associated with her lumbar spine disability.  

At her May 2011 VA examination, the Veteran reported flare-ups were caused by physical activity and exercise, prolonged sitting walking, and sleeping on right side.  During the flare ups the pain and swelling resulted in limitation of motion including difficulty bending forward, raising leg sitting sideways and stooping due to due to pain.  At a more recent January 2017 VA examination, the Veteran denied flare-ups or functional loss.

In Correia v. McDonald, 28 Vet. App. 158(2016), the Court held that the final sentence of 38 C.F.R. §  4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. §  4.59.  The new examination should also reflect findings required by Correia. 

While the 2011 VA examiner noted functional loss reported during flare-ups as a result of pain or other symptoms, he did not assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss.  Further, neither examiner appears to have tested the range of motion in active motion and in passive motion, or upon weight-bearing and nonweight-bearing, for both the joint in question as required by 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016). 

Based on the state of the record, new examinations are in order.  If the new examination is not conducted during a flare-up, the VA examiner will be asked to estimate functional loss during flare-ups based on the Veteran's descriptions of her additional loss of function during flare-ups, information gleaned from her medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Such information is necessary to adequately understand his additional or increased symptoms and limitations experienced during flares. Id.

TDIU

The Veteran asserts that she is unable to work due to her service-connected lumbar spine and associated disabilities.  In March 2017, she was sent a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, but she did not return this form.  The RO therefore denied her claim in a May 2017 rating decision.  

As the claims for higher ratings for the lumbar spine and associated radiculopathy are being remanded for additional development, the Veteran will be afforded a final opportunity to submit a completed VA Form 21-8940 and provide any relevant information regarding her prior employment.  The Veteran is herein advised that failure to return a completed VA Form 21-8940 may impact the outcome of her claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 and request that she return a completed form.  Also invite her to submit any additional evidence in support of her TDIU claim, to specifically include information on her work history, salary, and educational history and to authorize VA to contact her former employer(s) for additional information regarding her employment.  The Veteran is to be advised that failure to return a completed VA Form 21-8940 may impact the outcome of her claim.  

2.  Obtain and associate with the claims file any outstanding VA treatment records since June 2017 and/or any non-duplicate pertinent, private treatment records identified by the Veteran.

3.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected lumbar strain. The claims file should be reviewed, including a copy of the Remand, by the examiner.  All appropriate testing should be conducted and the examiner must ensure that the directives below are accomplished.

a) The joint involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing. 

These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so. 

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  

If the Veteran indicates that she is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of her flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

Any additional functional loss or impairment due to pain and other symptoms must be expressed in terms of the degrees of additional lost motion.

c) The reviewing examiner is asked to provide comment on the effects of the Veteran's service-connected disabilities on her ability to secure and follow a gainful occupation.  The comment should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not her age or the impact of any nonservice-connected disabilities).  A rationale should be provided.  

3.  Thereafter, readjudicate the issues on appeal.  If either benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


